DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leigh et al. (US 10,754,103).
Regarding claim 13, Leigh et al. discloses a server chassis (55a, 55b), comprising: a midplane board 20 disposed within the server chassis, the midplane board defining a plurality of openings adjacent to midplane connection points (see fig. 6B); a node tray 52 on a first side of the midplane board; a switch tray on a second side of the midplane board, the second side opposite the first side; a plurality of blind mate connectors 70, 80 on each of the node tray and the switch tray to connect to respective connectors 75, 85 through the midplane board simultaneously 2090840549 with each of the node tray and the switch tray being connected to the midplane board (fig. 1, 6A, 6B).
Regarding claim 16, Leigh et al. discloses the plurality of blind mate connectors on the node tray utilize at least two different datums (fig. 1, 6A, 6B).
Regarding claim 17, Leigh et al. discloses the two different datums are 180 degrees offset from each other and are consistent with a respective one of a paired PCB in the node tray. (fig. 1, 6A, 6B).


Allowable Subject Matter
Claims 1 - 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of Leigh et al. (US 10,754,103), Gailus et al. (US 9,730,313) and Simpson et al. (US 9,730,357) teach “a blind mate connector assembly for a first printed circuit board (PCB), comprising: a male multi-pin connector; a retainer housing substantially surrounding the male multi-pin connector, the retainer housing comprising: a plurality of tab-stops to secure the male multi-pin connector within the retainer housing”.
However, none of Leigh et al. (US 10,754,103), Gailus et al. (US 9,730,313) and Simpson et al. (US 9,730,357) teaches “a mounting portion defining an opening; a standoff disposed in the opening; a spring disposed on the standoff and within the opening to provide a spring-loaded mounting for the retainer housing and a spring-loaded connection to a mating connector upon engagement with the mating connector, the mating connector being a female multi-pin connector on a second PCB; a pair of brackets including a left-side bracket and a right-side bracket, the pair of brackets external to and restraining rotation of the retainer housing upon the connector engaging the mating connector; and a fastener affixing the retainer housing to the standoff when assembled”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Regarding claim 7, prior arts of Leigh et al. (US 10,754,103), Gailus et al. (US 9,730,313) and Simpson et al. (US 9,730,357) teach “a node tray for a chassis to connect through a midplane of the chassis to a switch tray of the chassis using a plurality of node-side blind mate connectors, the node tray comprising: a pair of twinned printed circuit boards ("PCBs") oriented inversely to each other and connected to each other for simultaneous insertion into the chassis, the pair of twinned PCBs including a first PCB having a first subset of male node-side blind mate connector assemblies in a first orientation and a second PCB having a second subset of male node-side blind mate connector assemblies in a second orientation 180 degree relative to the first orientation; each of the instances of the first subset paired with an instance of the second subset to form a pair of twinned node-side male blind mate connectors, the pair comprising: a first male multi-pin connector and a second male multi-pin connector; a respective housing substantially surrounding both the first and second male multi-pin connectors, each respective retainer housing comprising: a plurality of tab-stops to secure the respective male multi-pin connector within the respective retainer housing”.
However, none of Leigh et al. (US 10,754,103), Gailus et al. (US 9,730,313) and Simpson et al. (US 9,730,357) teaches “a mounting portion defining an opening; an associated standoff for each of the respective housings disposed within the opening; a spring disposed on the standoff and within the opening to provide a spring- loaded mounting for the respective retainer housing and a spring-loaded connection to a mating connector upon engagement with the mating connector, the mating connector being a female multi-pin connector on a third PCB, the third PCB separate from the node tray;  1990840549 a pair of brackets including a left-side bracket and a right-side bracket, the pair of brackets external to and restraining rotation of the respective retainer housings upon the first male multi-pin connector and a second male multi-pin connector engaging the mating connector; and a fastener affixing each respective retainer housing to the associated standoff when assembled”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claim 7. These limitations, in combination with the remaining limitations of claim 7, are neither taught nor suggested by the prior art of record, therefore claim 7 is allowable.
Claims 2 – 6 and 8 – 12 are dependent on clams 1 or 7 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 14, 15 and 18 - 20 is objected to as being dependent upon a rejected base claim 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 14, prior art of Leigh et al. (US 10,754,103), Gailus et al. (US 9,730,313) and Simpson et al. (US 9,730,357) teaches “at least a subset of the plurality of blind mate connectors comprise: a male multi-pin connector; a retainer housing substantially surrounding the male multi-pin connector, the retainer housing comprising: a plurality of tab-stops to secure the male multi-pin connector within the retainer housing”.
However, none of Leigh et al. (US 10,754,103), Gailus et al. (US 9,730,313) and Simpson et al. (US 9,730,357) teaches “a mounting portion defining an opening; a standoff disposed in the opening; a spring disposed on the standoff and within the opening to provide a spring-loaded mounting for the retainer housing and a spring-loaded connection to a mating connector upon engagement with the mating connector, the mating connector being a female multi-pin connector on the switch tray; a pair of brackets including a left-side bracket and a right-side bracket, the pair of brackets external to and restraining rotation of the retainer housing upon the connector engaging the mating connector; and a fastener affixing the retainer housing to the standoff when assembled”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claims 14. These limitations, in combination with the remaining limitations of claims 14, are neither taught nor suggested by the prior art of record.
Regarding claims 15, prior art of Leigh et al. (US 10,754,103), Gailus et al. (US 9,730,313) and Simpson et al. (US 9,730,357) disclose all the limitations except “the node tray and the switch tray are at 90 degrees off alignment with respect to each other when installed in the server chassis”.
Regarding claims 18, prior art of Leigh et al. (US 10,754,103), Gailus et al. (US 9,730,313) and Simpson et al. (US 9,730,357) disclose all the limitations except “at least one of eight potential node trays plugging into the midplane; and at least one of eight potential switch trays plugging into both the midplane and at least one blind mate connector, from the plurality of blind mate connectors, of each installed switch tray, each installed one of the eight potential switch trays oriented at 90 degrees off alignment from each installed node trays”.
Claims 19 and 20 are dependent on clam 18 and therefore have the same allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V. I/               Examiner, Art Unit 2831                                                                                                                                                                                         	4/27/2022.
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831